Exhibit 10.9

 

Execution Copy

 

FIRST ADVANTAGE CORPORATION

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS Agreement (the “Agreement”) is entered into as of
September 14, 2005 by and among First Advantage Corporation, a Delaware
corporation (the “Company”) and Experian Information Solutions, Inc., an Ohio
corporation (“Experian”).

 

RECITALS

 

WHEREAS, Experian is a member of First American Real Estate Solutions, LLC, a
California limited liability company (“FARES”).

 

WHEREAS, FARES and the Company are entering into a transaction (the
“Transaction”) pursuant to which, among other things, FARES is to sell its
interest in its Credco Division, including without limitation, First American
Credco of Puerto Rico, Inc., in exchange for, among other things, 16,341,462
Class B common shares (the “Initial Shares”), $.001 par value, of the Company
(“Class B Shares”);

 

WHEREAS, in addition to the Initial Shares, FARES may have the right to receive
additional Class B Shares in connection with the Transaction (the “Additional
Shares”).

 

WHEREAS, pursuant to the terms of the Company’s First Amended and Restated
Certificate of Incorporation (the “Charter”), upon the transfer of any Class B
Shares to a Person (as defined pursuant to the Charter) that at the time of such
transfer is neither The First American Corporation (“First American”) nor an
Affiliate (as defined pursuant to the Charter) of First American, such shares
shall automatically be converted into one fully paid and nonassessable share of
Class A Common Stock, $.001 par value, of the Company (“Class A Shares”).

 

WHEREAS, Experian required (as a condition to its approval of the Transaction as
a member of FARES) that as a condition to the closing of the Transaction that
the Company execute and deliver to Experian a registration rights agreement for
resale of any Class A Shares it may receive upon a distribution by FARES of any
of the FARES Shares.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree hereto as follows:

 

SECTION 1. GENERAL

 

1.1 Definitions. As used in the Agreement the following terms shall have the
following respective meanings:

 

“Affiliate” shall mean any person or entity controlling, controlled by or under
common control with the entity or person specified. For the purposes of this
definition, “control” shall have the meaning presently specified for that word
in Rule 405 promulgated by the Securities and Exchange Commission under the
Securities Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FARES Shares” shall mean (a) the Initial Shares and the Additional Shares, (b)
any securities issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend, stock split or
other distribution with respect to, or in exchange for or in replacement of,
such above-described securities, (c) any security received or receivable by
FARES or any of its Affiliates in exchange for or in replacement of any FARES
Shares, (d) any security received by FARES or any of its Affiliates in exchange
for or in replacement of any other FARES Shares, (e) any security issued or
issuable to FARES or any of its Affiliates as a result of a change or
reclassification of any other FARES Shares or any capital reorganization of the
Company, and (f) any security received or receivable by FARES or any of its
Affiliates as a result of a merger or consolidation of the Company.

 

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

 

“Registrable Securities” means (a) FARES Shares which have been distributed by
FARES to Experian or any of its Affiliates or which are issued upon conversion,
exchange or exercise of any such FARES Shares, or (b) any securities issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security which is issued as) a dividend, stock split or other distribution with
respect to, or in exchange for or in replacement of, such above-described
securities, (c) any security received in exchange for or in replacement of any
Registrable Security, (d) any security issued or issuable as a result of a
change or reclassification of any Registrable Security or any capital
reorganization of the Company, and (e) any security received or receivable on
account of any Registrable Securities as a result of a merger or consolidation
of the Company; provided, however, that Registrable Securities shall not include
any shares which have been registered pursuant to an effective registration
statement under the Securities Act.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2.1, and 2.2 hereof (other than Selling Expenses),
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, reasonable fees and
disbursements not to exceed twenty-five thousand dollars

 

2



--------------------------------------------------------------------------------

($25,000) of a single special counsel for Experian, blue sky fees and expenses
and the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the Company
which shall be paid in any event by the Company).

 

“SEC” or “Commission” means the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
in connection with a registration.

 

“Special Registration Statement” shall mean a registration statement (i)
relating to any employee benefit plan, (ii) with respect to any corporate
reorganization or other transaction under Rule 145 of the Securities Act and
(iii) in which the only stock being registered is Common Stock issuable upon
conversion of debt securities that are also being registered.

 

SECTION 2. REGISTRATION

 

2.1 Demand Registration.

 

(a) At any time and from time to time, Experian shall have the right, by written
notice delivered to the Company, to require the Company register under the
Securities Act (including, but not limited to, by means of a shelf registration
under Rule 415 promulgated under the Securities Act or by means of an
underwritten public offering) Registrable Securities having an aggregate
offering price (before deducting of underwriting discounts and commissions) to
the public in excess of $5,000,000 (a “Demand Notice”). Within ten business days
after the Company’s receipt of a Demand Notice, the Company shall give written
notice thereof (a “Piggyback Notice”) to all other holders of securities of the
Company (“Piggyback Holders”) to whom the Company has granted registration
rights that are triggered by the Company’s receipt of a Demand Notice
(“Piggyback Rights”), which Piggyback Notice shall state that the Piggyback
Holders have the right, subject to the cutback described in Section 2.1(b)
below, to register for resale all or a portion of their securities that are
subject to Piggyback Rights (“Piggyback Securities”). Subject to the remainder
of this Section 2.1, the Company shall effect, as expeditiously as reasonably
possible, the registration under the Securities Act of all Registrable
Securities that Experian requests to be registered as well as (i) all Piggyback
Securities as to which the Company has received a written notice of exercise of
Piggyback Rights and (ii) all securities of the Company that the Company desires
to register (“Company Securities”).

 

(b) If Experian intends to distribute the Registrable Securities covered by
their request by means of an underwriting, it shall so advise the Company as a
part of Demand Notice and the Company shall include such information in the
Piggyback Notice. In such event, Experian, all Piggyback Holders as to which the
Company has received a written notice of exercise of Piggyback Rights and the
Company shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by Experian (which
underwriter or underwriters shall be reasonably acceptable to the Company) but
in no event shall any indemnity and/or contribution provisions therein provide
that the indemnity

 

3



--------------------------------------------------------------------------------

and/or contribution of Experian exceed the net proceeds of the offering received
by Experian. The Company as a condition to fulfilling its obligations under this
Agreement, may require the underwriters to enter into an agreement in customary
form indemnifying the Company against any Violations (as defined below) that
arise out of or are based upon an untrue statement or an alleged untrue
statement or omission or alleged omission in the registration statements made in
reliance upon and in conformity with written information furnished to the
Company by the underwriters specifically for use in the preparation thereof.
Notwithstanding any other provision of this Section 2.1, if the underwriter
advises the Company that marketing factors require a limitation of the number of
securities to be underwritten (including Registrable Securities) then the
Company shall so advise Experian and all Piggyback Holders which would otherwise
be underwritten pursuant hereto, and the number of shares that may be included
in the underwriting shall be allocated, first to Experian, second to the
Company, and third on a pro rata basis to all such Piggyback Holders. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from the registration.

 

(c) The Company shall not be required to effect a registration pursuant to this
Section 2.1:

 

(i) within one hundred eighty (180) days following the effective date of the
registration statement subject to Section 2.2;

 

(ii) after the Company has effected two (2) registrations pursuant to Section
2.1(a), and such registrations have been declared or ordered effective;

 

(iii) if the Company shall furnish Experian a certificate signed by the
President or Chief Executive Officer of the Company stating that in the good
faith judgment of the Company’s Board of Directors, it would be seriously
detrimental to the Company and its stockholders for such registration to be
effected at such time, in which event the Company shall have the right to defer
such filing for a period of not more than 120 days after receipt of Experian’s
request; and

 

(iv) in order to comply with this Section 2.1, would be required to (A) undergo
a special interim audit or (B) prepare and file with the Commission, sooner than
would otherwise be required, pro forma or other financial statements relating to
any proposed transaction in which event the Company shall have the right to
defer such filing for a period of not more than 120 days unless mutually
extended by the parties hereto

 

For avoidance of doubt, the Company shall not be permitted to exercise such
right to delay pursuant to 2.1 (iii) and (iv) above more than once in any twelve
(12) month period;

 

2.2 Piggyback Registrations. The Company shall notify Experian in writing at
least fifteen (15) days prior to the filing of any registration statement under
the Securities Act (including, but not limited to, registration statements
relating to secondary offerings of securities of the Company, but excluding
Special Registration Statements) and will, subject to this Section 2.2, afford
Experian an opportunity to include in such registration statement all or part of
the Registrable Securities held by it. If Experian desires to include in any
such registration statement all or any part of the Registrable Securities held
by it shall, within twenty (20) days after the

 

4



--------------------------------------------------------------------------------

above-described notice from the Company, so notify the Company in writing. Such
notice shall state the intended method of disposition of the Registrable
Securities by Experian. If Experian decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, Experian shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein.

 

(a) Underwriting. If the registration statement under which the Company gives
notice under this Section 2.2 is for an underwritten offering, the Company shall
so advise Experian. In such event, the right of any Experian to have Registrable
Securities be included in a registration pursuant to this Section 2.2 shall be
conditioned upon Experian’s participation in such underwriting and the inclusion
of Experian’s Registrable Securities in the underwriting to the extent provided
herein. Experian, to the extent it proposes to distribute Registrable Securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company, but in no event shall any indemnity and/or
contribution provisions therein provide that the indemnity and/or contribution
of Experian exceed the net proceeds of the offering received by Experian.
Notwithstanding any other provision of the Agreement, if the underwriter
determines in its sole discretion that marketing factors require a limitation of
the number of shares to be underwritten, the number of shares that may be
included in the underwriting shall be allocated (i) first to the Company, (ii)
second to Experian and Pequot Private Equity Fund II, L.P. and its affiliates on
a pro rata basis, and (iii) finally to all other stockholders on a pro rata
basis. If Experian disapproves of the terms of any such underwriting, Experian
may elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.

 

(b) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.2 prior to the effectiveness of such
registration whether or not Experian has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration shall be
borne by the Company in accordance with Section 2.3 hereof.

 

2.3 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Sections 2.1 or 2.2 herein shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, shall be borne by the holders of the securities so
registered pro rata on the basis of the number of shares so registered.

 

2.4 Obligations of the Company. Whenever required pursuant to this Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) Prepare and file with the SEC as soon as practicable, but in no event later
than sixty (60) days after receipt of a Demand Notice, a registration statement
with respect to such Registrable Securities and use its reasonable efforts to
cause such registration statement to

 

5



--------------------------------------------------------------------------------

become effective, and keep such registration statement effective until Experian
has completed the distribution related thereto (such period not to exceed 120
days).

 

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be reasonably necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities registered pursuant hereto for the period set forth in
paragraph (a) above, or until the distribution described in such registration
statement is completed, if earlier.

 

(c) Furnish to Experian, without charge, as soon as practicable such number of
copies of a prospectus, including a preliminary prospectus and any amendments
and supplements to such prospectus, in conformity with the requirements of the
Securities Act, and such other documents as Experian may reasonably request in
order to facilitate the disposition of Registrable Securities owned by it.

 

(d) Use its reasonable efforts to register and qualify the Registrable
Securities registered pursuant hereto under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by Experian;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business, file a general consent to service
of process or subject itself to taxation in any such states or jurisdictions,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act.

 

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering.

 

(f) Notify Experian at any time when a prospectus relating thereto is required
to be delivered under the Securities Act of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and use
reasonable efforts to amend or supplement such prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

 

(g) Use its reasonable efforts to furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale in connection with a
registration statement pursuant to this Section 2, if such securities are being
sold through underwriters, (i) an opinion, dated as of such date, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) a letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters.

 

6



--------------------------------------------------------------------------------

(h) Cause all Registrable Securities registered pursuant hereto to be listed on
each securities exchange on which securities of the same class of the Company
are then listed, or if no securities of the Company are then listed, on such
exchange as the underwriters shall determine.

 

(i) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto no later than the effective date of such registration
statement.

 

(j) Make available for inspection by Experian to the extent Registrable
Securities are included in such registration pursuant to the provisions of
Section 2 of the Agreement, any underwriter participating in a disposition
pursuant to such registration statement, and any attorney, accountant or other
agent retained by Experian, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by
Experian, underwriter, attorney, accountant or agent in connection with such
registration statement.

 

(k) Keep Experian advised in writing as to the initiation of registration,
qualification and compliance and promptly notify Experian when such registration
statement, or any post-effective amendment thereto, shall have become effective.

 

2.5 Furnishing Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 2 that Experian shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of such securities
as shall be required to effect the registration of their Registrable Securities.
Experian shall cooperate with the Company in connection with the preparation of
the registration statement, and for so long as the Company is obligated to file
and keep effective the registration statement, shall provide to the Company, in
writing, for use in the registration statement, all such information regarding
the Registrable Securities and its plan of distribution of the Registrable
Securities s as may be necessary to enable the Company to prepare the
registration statement and prospectus covering the Registrable Securities, to
maintain the currency and effectiveness thereof and otherwise to comply with all
applicable requirements of law in connection therewith.

 

2.6 Indemnification. In the event any Registerable Securities are included in a
registration statement under Sections 2.1 or 2.2:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
Experian, its employees, agents, officers and directors, any underwriter (as
defined in the Securities Act) for Experian and each person, if any, who
controls Experian or such underwriter within the meaning of the Securities Act
or the Exchange Act (collectively, the “Experian Indemnified Parties”), against
any losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively, a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto,

 

7



--------------------------------------------------------------------------------

(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement; and the
Company will pay, as incurred, to each Experian Indemnified party any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this Section 2.6(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld; provided, further, that the Company shall
not be liable to the extent any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with (i) written information furnished expressly
for use in connection with such registration by such Experian Indemnified Party
pursuant to Section 2.5 hereof,. (ii) made in any preliminary or summary
prospectus if a copy of the final prospectus was not delivered to the person
alleging any loss, claim, damage or liability at or prior to the written
confirmation of the sale of such Registrable Shares to such person and the
untrue statement or omission concerned had been corrected in such final
prospectus or (iii) the delivery by an indemnified party of any prospectus after
such time as the Company has advised such indemnified party in writing that the
filing of a post-effective amendment or supplement thereto is required, except
the prospectus as so amended or supplemented, or the delivery of any prospectus
after such time as Company’s obligation to keep the same current and effective
has expired and the Company has provided Experian with notice that the
prospectus is no longer effective.

 

(b) To the extent permitted by law, Experian will indemnify and hold harmless
the Company, each of its directors, its officers and each person, if any, who
controls the Company within the meaning of the Securities Act (“Company
Indemnified Parties”), against any losses, claims, damages or liabilities (joint
or several) to which the Company or any Company Indemnified Party may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by Experian expressly for
use in connection with the registration pursuant to Section 2.5; and Experian
will pay as incurred any legal or other expenses reasonably incurred by the
Company Indemnified Parties in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.6(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Experian, which consent shall not
be unreasonably withheld; provided, further, that in no event shall any
indemnity under this Section 2.6 exceed the net proceeds from the offering
received by Experian.

 

(c) Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.6, deliver to the indemnifying party
a written notice of the commencement

 

8



--------------------------------------------------------------------------------

thereof and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party (together with all other indemnified parties that may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the reasonable fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 2.6, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.6 or to the extent such
delay was not materially prejudicial to its ability to defend such action. No
indemnifying party shall be liable to an indemnified party for any settlement of
any action or claim made without the consent of the indemnifying party; no
indemnifying party may unreasonably withhold its consent to any such settlement.
No indemnifying party, except with the consent of each indemnified party, will
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

 

(d) If the indemnification provided for in this Section 2.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by Experian hereunder exceed
the net proceeds from the offering received by Experian, except in the case of
willful fraud by Experian.

 

(e) The obligations of the Company and Experian under this Section 2.6 shall
survive completion of any offering of Registrable Securities in a registration
statement and the termination of the Agreement.

 

(f) The foregoing notwithstanding, to the extent that the provision on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

9



--------------------------------------------------------------------------------

2.7 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned by
Experian (x) to any of its Affiliates to the extent that Experian transfers
shares of Registrable Securities or any interest in FARES to such Affiliate or
(y) to any other transferee of Registrable Securities or an interest in FARES
from Experian who acquires such Registrable Securities or interest in FARES in
connection with the purchase of substantially all of the assets of any business
unit of Experian or any of its Affiliates, to the extent any such transferee
agrees, in writing, to be bound by the terms hereof.

 

2.8 “Market Stand-Off” Agreement; Agreement to Furnish Information. Experian
hereby agrees that it shall not sell, transfer, make any short sale of, grant
any option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any Common Stock (or other securities)
of the Company held by Experian (other than those included in the registration)
for a period specified by the representative of the underwriters of Common Stock
(or other securities) of the Company, not to exceed ninety (90) days following
the effective date of the registration statement of the Company filed under the
Securities Act in connection with an underwritten offering of any of its equity
securities; provided that all officers and directors of the Company and holders
of at least one percent (1%) of the Company’s voting securities and all other
persons with registration rights are bound by and enter into substantially
similar agreements and no such agreement is waived.

 

Experian agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, each Experian shall
provide, within ten (10) days of such request, such information as may be
required by the Company or such representative in connection with the completion
of any public offering of the Company’s securities pursuant to a registration
statement filed under the Securities Act. The Company may impose stop-transfer
instructions with respect to the shares of Common Stock (or other securities)
subject to the foregoing restriction until the end of said ninety (90) day
period. Experian agrees not to transfer any shares of Registrable Securities to
any permitted transferee unless such transferee has agreed to be bound by this
Section 2.8.

 

2.9 Rule 144 and Form S-3. With a view to making available to Experian the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use itsreasonable efforts to:

 

(a) Make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act so long as the Company remains subject to the periodic
reporting requirements under Section 13 and 15(d) of the Exchange Act;

 

(b) File with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act;

 

(c) So long as Experian owns any Registrable Securities, furnish to Experian
forthwith upon request: a written statement by the Company as to its compliance
with the

 

10



--------------------------------------------------------------------------------

reporting requirements of said Rule 144 of the Securities Act, and of the
Exchange Act (at any time after it has become subject to such reporting
requirements); a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as a Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration; and

 

(d) Use its reasonable efforts to remain eligible to register offerings of
securities on Form S-3 or its successor form.

 

SECTION 3. MISCELLANEOUS

 

3.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware (exclusive of conflict of laws principles) as
applied to agreements entered into and to be performed entirely within the State
of Delaware.

 

3.2 Termination. This Agreement shall terminate on the first date on which (i)
the Company is then providing current information within the meaning of Rule
144(c)(1) promulgated under the Securities Act, (ii) no representative
designated by Experian is a member of the Board of Directors of the Company and
(iii) Experian and its Affiliates (or any permitted transferee who succeeds to
their rights hereunder) are able to sell all of their Registrable Securities
without restriction under Rule 144 under the Securities Act on such date.

 

3.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

3.4 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and thereof and no party shall be liable or bound to any other in
any manner by any representations, warranties, covenants and agreements with
regard to the subject matter hereof or thereof except as specifically set forth
herein and therein.

 

3.5 Severability. In the event one or more of the provisions of the Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of the Agreement, and the Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

3.6 Amendment and Waiver. Except as otherwise expressly provided, any term of
the Agreement may be amended, modified or waived (either generally or in a
particular instance, and either prospectively or retrospectively) only upon the
written consent of the Company and Experian.

 

3.7 Delays or Omissions. Subject to applicable statutes of limitations, it is
agreed that no delay or omission to exercise any right, power, or remedy
accruing to Experian upon any breach, default or noncompliance of the Company
under the Agreement shall impair any such right, power, or remedy, nor shall it
be construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of any similar breach, default or noncompliance

 

11



--------------------------------------------------------------------------------

thereafter occurring. All remedies, either under the Agreement, by law, or
otherwise afforded to Experian, shall be cumulative and not alternative.

 

3.8 Notices. Except as otherwise set forth herein, all notices required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient; if
not, then on the next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications to the Company shall be sent to:

 

If to the Company:   

First Advantage Corporation

One Progress Plaza, Suite 2400

St. Petersburg, Florida 33701

Attn: John Long, President and CEO

Attn: Julie Waters, Vice President and General Counsel

Fax: 727-214-3409

with a copy (which will not constitute notice) to: If to Experian:    Experian
Holdings, Inc.      475 Anton Boulevard      Costa Mesa, California 92628     
Attention: Senior Vice President and Lead Attorney      Fax: 714-830-2513 with a
copy (which will not constitute notice) to:      Sonnenschein Nath & Rosenthal
LLP      8000 Sears Tower      Chicago, Illinois 60606      Attention: Michael
D. Rosenthal, Esq.      Fax: 312-876-7934

 

or, in either case at such address or number as any party hereto may designate
by ten (10) days advance written notice to the Company.

 

3.9 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in the Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to the
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

3.10 Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing the Agreement.

 

12



--------------------------------------------------------------------------------

3.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Additional Purchasers shall execute a counterpart signature page
to the Agreement and become a party to the Agreement without the need of further
signature or approval by the Company or any Investor.

 

The remainder of this page intentionally left blank.

 

Signature Pages Follow

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth above.

 

COMPANY:

 

FIRST ADVANTAGE CORPORATION, a Delaware corporation By:   /s/    JULIE
WATERS        

Name:

  Julie Waters

Title:

  Vice President and General Counsel

 

EXPERIAN:

 

EXPERIAN INFORMATION SOLUTIONS, INC., an. Ohio corporation By:   /s/    MARK
PEPPER        

Name:

  Mark Pepper

Title:

  Treasurer